Title: From George Washington to Brigadier General Henry Knox, 17 May 1778
From: Washington, George
To: Knox, Henry


                    
                        Sir
                        Head Quarters [Valley Forge] 17th May 1778
                    
                    The Enemys Transactions in Philadelphia as related by divers intelligent persons indicate the speedy evacuation of that post—this requires a state of readiness in us for marching at the shortest warning—I am therefore to desire that you will give the proper orders in your department, that every thing ⟨tha⟩t depends on you, may be prepared for moving on the first notice—You will likewise acquaint me to what Commissary in the neighborhood of Camp, I may with most effect issue orders for a prompt supply of small arms—From the present appearance of things, it is not improbable that the enemy mean to concenter their force at New York—your views are therefore to be extended to such preparations as may be required in case of a march to the North River. I am Sir &c.
                    
                        P.S. You will inform me what orders were given relative to the arms at Springfield and Albany and when they may reasona⟨bly⟩ be expected.
                    
                